01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 19-465
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   TONY LEE WILLIAMS,                   )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Possession With Intent to Distribute Cocaine; Possession with Intent to

15 Distribute Heroin

16 Date of Detention Hearing:     October 7, 2019.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22          1.     Defendant has a lengthy criminal record that includes numerous failures to



     DETENTION ORDER
     PAGE -1
01 appear, bench warrant activity (some still active), resisting arrest, and violation of victim no-

02 contact orders. Defendant does not have a viable release plan and does not contest detention.

03          2.     Defendant poses a risk of nonappearance based on lack of residence, failures to

04 appear, use of alias names, pending warrants, pending charges, non-compliance while on terms

05 of supervision, unexplained assets/income, possible mental health and substance use issues, and

06 unverified information.      Defendant poses a risk of danger based on the nature and

07 circumstances of the offense, criminal history, pending charge, active warrant, non-compliance

08 while on supervision, alleged possession of a firearm, and possible mental health and substance

09 use issues.

10          3.     There does not appear to be any condition or combination of conditions that will

11 reasonably assure the defendant’s appearance at future Court hearings while addressing the

12 danger to other persons or the community.

13 It is therefore ORDERED:

14 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

15      General for confinement in a correction facility;

16 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

17 3. On order of the United States or on request of an attorney for the Government, the person

18      in charge of the corrections facility in which defendant is confined shall deliver the

19      defendant to a United States Marshal for the purpose of an appearance in connection with a

20      court proceeding; and

21 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

22      the defendant, to the United States Marshal, and to the United State Probation Services



     DETENTION ORDER
     PAGE -2
01     Officer.

02        DATED this 7th day of October, 2019.

03

04                                               A
                                                 Mary Alice Theiler
05                                               United States Magistrate Judge

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
